Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 3-4, 6, 8-11, 13-14, 16, and 18-21 are allowed.
The previous specification objection to ¶ [0045] has been withdrawn in view of the examiner’s amendment below. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email communication with Saad Hassan (reg. 70,223) on March 10, 2021.
The application has been amended as follows: 
Please find below an amendment to instant specification, ¶ [0045] where underlined emphasis indicates insertions and strikethrough or [[ ]] emphasis indicates deletions.

[0045]           The trust module 110 provides transformed records 304 to the administrator that requested the user data instead of original records 302.  Based on the policies, the trust module 110 does not provide any information that would allow the administrator to determine the original contact names and amounts of records 302.  For trust module 110 would not provide that information to the administrator because then the administrator could determine the real amounts of transformed records 304 based on that information.  Hence, a policy in the policy storage 202 would indicate that the highest amount cannot be provided to administrators.   


	
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Applicant similarly amended claims 1, 11, and 21 to incorporate additional specificity with regard to the policy for transforming user data. 
The prior arts of record, the combination of Leonardi: US PGPub 20170039387, Byun: US PGPub 20100241641, and Kogan: US PGPub 20100132044, disclose aspects of transforming sensitive data. The combination of Leonardi, Byun, and Kogan does not explicitly disclose transforming user data, while incorporating data from a set of one or more additional users, into a single numerical value –in combination with the remaining limitations of each independent claim. 

It is hereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence 

  Dependent claims 3-4, 6, 8-10, 13-14, 16, 18-20 being definite, further limiting, and fully enabled by the specification are also allowed by virtue of their dependency on the corresponding independent claims.

If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lynch (US PGPub 20160342812) discloses the system includes a cluster matching engine that applies a plurality of rules to hashed data elements of the received record for comparing hashed data elements of the record with hashed data elements of a plurality of clusters of anonymized records associated with 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M ANTOINE whose telephone number is (571)431-0687.  The examiner can normally be reached on Mon - Fri: 9am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PIERRE M VITAL can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/ALICIA M ANTOINE/Examiner, Art Unit 2162                                                                                                                                                                                                        3/9/2021


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162